Citation Nr: 0942197	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION


The Veteran served on active duty from February 1950 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida. 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service 
connection for PTSD.  He asserts that he developed PTSD due 
to an eye injury during service which blinded his right eye.  
The Board notes that the service treatment records confirm an 
injury to the right eye in service.  VA has granted service 
connection and a 40 percent rating for his anatomical loss of 
the right eye.

The Veteran submitted a July 2006 statement from a licensed 
clinical social worker (LCSW).  The LCSW opined that the 
Veteran currently has PTSD due to the loss of his right eye 
and to a left wrist injury during service.  Copies of the 
LCSW's treatment records of the Veteran should be requested.

In this case the Veteran has not been provided a VA 
psychiatric examination and the Board finds that a VA 
psychiatric examination is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).

The record reveals that the Veteran receives continuing 
medical treatment through VA and that his medical records 
have not been obtained since May 2006.  Copies of these 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide the necessary 
authorization so that copies of his 
treatment records may be obtained from 
William Rigole, LCSW.

2.  Obtain all of the Veteran's VA medical 
records dated from May 2006 to present.

3.  When the above actions have been 
completed schedule the Veteran for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
and reviewed by the examiner.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed acquired 
psychiatric disability is causally linked 
to the Veteran's military service or is 
aggravated by his service-connected right 
eye or left thumb disabilities.  
Supporting rationale for all opinions 
expressed should be provided.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim.  If the claim is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and the case should 
be returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



